 Case 19-50013-lrc       Doc 5 Filed 01/10/19 Entered 01/10/19 16:03:01                 Desc Main
                                Document     Page 1 of 6
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                                )
West Village Holdings, LLC,                           )
                                                      )          Case No. 19-50013-lrc
                                                      )
                                    Debtor.           )          Chapter 11

    APPLICATION FOR AUTHORITY TO EMPLOY WILL B. GEER AS DEBTOR’S
                       BANKRUPTCY COUNSEL

        COMES NOW, West Village Holdings, LLC (the “Applicant”), and hereby files its

Application for Authority to Employ Will B. Geer (“Attorney”) as Attorney for the Debtor

pursuant to 11 U.S.C. § 327 and Bankruptcy Rules 2014 and 5002 and respectfully shows the

Court as follows:

                                                 1.

        On January 1, 2019, Applicant filed a petition for relief under Chapter 11 of Title 11, United

States Code, 11 U.S.C. §§ 101 et seq. (as amended, modified or supplemented, the “Bankruptcy

Code”). No Trustee has been appointed. Applicant continues to operate its business and manage

its affairs as debtor-in-possession in accordance with Sections 1107 and 1108 of the Bankruptcy

Code.

                                                 2.

        Applicant wish to employ Will B. Geer as counsel in this Chapter 11 case. Will B. Geer has

accepted a retainer of $20,000.00, minus the $1,717.00 Chapter 11 filing fees paid by the Debtor.

                                                 3.

        Will B. Geer is admitted to practice before this Court, is familiar with the Applicant’s legal

and operational problems, has knowledge and experience in bankruptcy practice, and is well

qualified to represent Applicant.




                                                  1
 Case 19-50013-lrc       Doc 5     Filed 01/10/19 Entered 01/10/19 16:03:01             Desc Main
                                    Document     Page 2 of 6


                                                  4.

        During the Chapter 11 case, Applicant will require professional services from an attorney,

including:

               (a)     Preparation of pleadings and applications;

               (b)     Conduct of examination;

               (c)     Advising Applicant of their rights, duties and obligations as Debtor-in-

                       possession;

               (d)     Consulting with Applicant and representing Applicant with respect to

                       a Chapter 11 plan;

               (e)     Performing those legal services incidental and necessary to the day-to-day

                       operations of Applicant’s business, including, but not limited to,

                       institution and prosecution of necessary legal proceedings, and general

                       business and corporate legal advice and assistance;

               (f)     Taking any and all other action incident to the proper preservation and

                       administration of Applicant’s estates and business.

                                                  5.

        With the filing of such petition, Applicant has the immediate need to retain counsel to

handle the prosecution of Chapter 11 proceedings, to handle challenges against its interests by

others and to otherwise represent its interests on legal matters falling under the jurisdiction of this

Court. Specifically, Applicant requires the immediate service of counsel to address issues in its

case.

                                                  6.

        Except as set forth in the attached Declaration, to the best of Applicant’s knowledge: (a)

Will B. Geer represents no interests adverse to Applicant in the matters upon which the firm
                                                  2
 Case 19-50013-lrc       Doc 5     Filed 01/10/19 Entered 01/10/19 16:03:01 Desc Main
                                    Document       Page 3 of 6
is to be engaged for Applicant; (b) Will B. Geer has had no connection with Applicant, its creditors

or any party in interest, or its respective attorneys and accountants, and (c) the firm’s appointment

will be in the best interest of Applicant and Applicant’s Estate.

                                                     7.

       Applicant desires to employ Will B. Geer at his ordinary rates for comparable work, plus

reasonable expenses, subject to review by the Court, during the pendency of this bankruptcy case.

The firm has stated present fee rates of $350.00 per hour for attorneys and $150.00 per hour for

legal assistants. Rates may be adjusted from time-to-time.

                                                     8.

       Attached hereto and incorporated herein by reference is the Verified Statement of Will B.

Geer offered in support of this Application.

                                                     9.

       Pursuant to Bankruptcy Rule 6003(a), Applicant shall not seek an order approving this

application until 21 days after the Petition Date.

       WHEREFORE, Applicant prays that they be authorized to employ Will B. Geer as its

attorney in this Chapter 11 case.

                                                          Respectfully Submitted,
                                                          Debtor- in-Possession, by
                                                          Wiggam & Geer, LLC

                                                          By: /s/ Will B. Geer
                                                          Will B. Geer
                                                          Georgia Bar No. 940493


50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303
(678) 587-8740 (telephone)
(404) 287-2767 (facsimile)
wgeer@wiggamgeer.com (e-mail)




                                                     3
Case 19-50013-lrc         Doc 5   Filed 01/10/19 Entered 01/10/19 16:03:01          Desc Main
                                   Document     Page 4 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                              )
West Village Holdings, LLC,                         )
                                                    )          Case No. 19-50013-lrc
                                                    )
                                  Debtor.           )          Chapter 11


                     DECLARATION IN SUPPORT OF DEBTOR’S
                 APPLICATION FOR APPROVAL OF EMPLOYMENT OF
                             DEBTOR’S ATTORNEY

       COMES NOW, Will B. Geer, who states and declares:

       1.    I am an attorney in the law firm of Wiggam & Geer, LLC (the “Firm”) and in that

capacity I have personal knowledge of, and authority to speak on behalf of, the Firm with respect

to the matters set out herein. This Declaration is offered in support of the Application of

the Debtor in the above-styled case to employ the Firm as the Debtor’s attorney (the

“Application”), and the matters set out herein are true and correct to the best of my knowledge,

information and belief.

       2.    Neither I nor the Firm have or represent any interest adverse to the Debtor or the

Debtor’s estate. The Firm has no connections with the Debtor, the Debtor’s creditors, or any

other party in interest or their respective attorneys or accountants. The Firm is not a creditor

of the Debtor.

       3.    The Firm has no partners, associates or other professional employees who are

related to the United States Trustee, any person employed in the office of the United States

Trustee for the Northern District of Georgia, or with any of the Bankruptcy Judges sitting in

the United States Bankruptcy Court for the Northern District of Georgia.




                                               4
 Case 19-50013-lrc       Doc 5    Filed 01/10/19 Entered 01/10/19 16:03:01             Desc Main
                                   Document     Page 5 of 6


       4.    Neither I nor the Firm have agreed to share any compensation or reimbursement

under 11 U.S.C. § 503(b) with any other person except within the Firm. As of the Petition Date,

the Firm holds a $ 1 5 , 6 7 8 . 0 0 retainer for purposes of this case and it’s representation of

the Debtor herein. The Firm received a $20,000.00 retainer and billed $4,322.00 in pre-petition

legal fees and paid the $1,717.00 filing fee. The Firm will hold the retainer and will only disburse

the retainer in accordance with Court order for payment of fees in accordance with 11 U.S.C. §§

330 and 331 of the Bankruptcy Code.

       5.      I am duly admitted to practice law in the United States District Court for the

Northern District of Georgia, among other United States Courts. I have had substantial experience

in practice before the United States Bankruptcy Court for the Northern District of Georgia and

before other Bankruptcy Courts.

       6.     To the best of the undersigned’s knowledge, information and belief, employment

of the Firm as attorneys for the Debtor would be appropriate under 11 U.S.C. § 327 and

Bankruptcy Rules 2014 and 5002.

        Declared on January 10, 2019.

                                                      By: /s/ Will B. Geer
                                                      Will B. Geer
                                                      Georgia Bar No. 940493


50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303
(678) 587-8740 (telephone)
(404) 287-2767 (facsimile)
wgeer@wiggamgeer.com (e-mail)




                                                 5
 Case 19-50013-lrc        Doc 5      Filed 01/10/19 Entered 01/10/19 16:03:01              Desc Main
                                      Document     Page 6 of 6


                                   CERTIFICATE OF SERVICE

        This is to certify that I have this day caused a copy of the within and foregoing Application for
Authority to Will B. Geer as Debtor’s Bankruptcy Counsel in the above styled case to be served via
electronic notice and facsimile transmission to the following:

                                  Office of the United States Trustee
                                    362 Richard Russell Building
                                          75 Ted Turner, SW
                                          Atlanta, GA 30303
                                           404-331-4464: F


DATE: January 10, 2019

By:            /s/
Will B. Geer, Affiant
Georgia Bar No. 940493
50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303
(678) 587-8740 (telephone)
(404) 287-2767 (facsimile)
wgeer@wiggamgeer.com (e-mail)




                                                     6
